82868: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-17898: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82868


Short Caption:SPANISH HEIGHTS ACQUISITION CO., LLC VS. CBC PARTNERS I, LLCCourt:Supreme Court


Related Case(s):83373, 83407, 83526, 84149, 84504, 84505, 84602


Lower Court Case(s):Clark Co. - Eighth Judicial District - A813439Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/12/2021 / Hauser, CharlesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSJC Ventures Holding Company, LLCDanielle J. Barraza
							(Maier Gutierrez & Associates)
						Joseph A. Gutierrez
							(Maier Gutierrez & Associates)
						


AppellantSpanish Heights Acquisition Company, LLCDanielle J. Barraza
							(Maier Gutierrez & Associates)
						Joseph A. Gutierrez
							(Maier Gutierrez & Associates)
						


Respondent5148 Spanish Heights, LLCMichael R. Mushkin
							(Mushkin & Coppedge)
						


RespondentCBC Partners, LLCMichael R. Mushkin
							(Mushkin & Coppedge)
						


RespondentCBC Partners I, LLCMichael R. Mushkin
							(Mushkin & Coppedge)
						


RespondentDacia, LLCMichael R. Mushkin
							(Mushkin & Coppedge)
						





Docket Entries


DateTypeDescriptionPending?Document


05/07/2021Filing FeeFiling Fee due for Appeal. Filing fee will be forwarded by the District Court. (SC)


05/07/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-13148




05/07/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-13152




05/07/2021Filing FeeFiling Fee Paid. $250.00 from Maier Gutierrez & Associates.  Check no. 24992. (SC)


05/12/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Charles K. Hauser. (SC)21-13622




05/28/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-15398




06/11/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 29, 2021, at 1:30 PM. (SC)21-16877




07/28/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-21892




07/29/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)21-21966




10/26/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  November 10, 2021.  (SC)21-30889




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 1. (SC)21-32326




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 2. (SC)21-32327




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 3, (SC)21-32328




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 4. (SC)21-32330




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 5. (SC)21-32333




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 6. (SC)21-32334




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 7. (SC)21-32335




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 8. (SC)21-32337




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 9. (SC)21-32338




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 10. (SC)21-32339




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 11. (SC)21-32340




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 11. (SC)21-32342




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 12. (SC)21-32344




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 13. (SC)21-32345




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 14. (SC)21-32347




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 15. (SC)21-32349




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 16. (SC)21-32351




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 17. (SC)21-32354




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 18. (SC)21-32355




11/10/2021AppendixFiled Appellants' Appendix to Opening Brief. Vol. 19. (SC)21-32357




11/10/2021BriefFiled Appellants' Opening Brief. (SC)21-32393




12/10/2021MotionFiled Joint Motion for Stay Pending Completion of Settlement. (SC)21-35263




12/16/2021Order/ProceduralFiled Order.  Respondents shall have until April 11, 2022, to file and serve the answering brief.  (SC)21-35887




04/11/2022MotionFiled Respondents' Motion to Dismiss Appeal. (SC)22-11443




04/11/2022MotionFiled Respondents' Motion to Extend Time to File Answering Brief. (SC)22-11445




04/11/2022MotionFiled Respondents' Appendix to Motion to Dismiss.  (SC)22-11447




04/18/2022MotionFiled Appellants' Opposition to Motion to Dismiss Appeal. (SC)22-12161




06/06/2022Order/DispositionalFiled Order Dismissing Appeal.  "The motion is granted and this appeal is dismissed."  fn1[This court takes no action on respondents' motion for an extension of time to file the answering brief.]  SNP22-JH/LS/DH  (SC)22-17898




07/01/2022RemittiturIssued Remittitur.  (SC)22-20822




07/01/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on July 5, 2022. (SC)22-20822





Combined Case View